RYLAND, J.
The only question which demands the attention of tliis court, from the above statement, is the;one arising from the'admission by the Circuit Court of the evidence of the witness,, Mrs. Loe, for the plaintiff. From the hill of exceptions in this case, it appears that the bond was signed by Howell S. Rose, and John Richmond, Richmond making his mark. Richmond denied the execution of this bond and the execution of it by him was put in issue. The witnesses state that Rose was the'principal and Richmond his security. Indeed the evidence is plain and amply sufficient to show that Richmond was security. Mrs. Loe, the witness, was the wife of Howell S. Rose, having married Loe after the dealh of said Rose. Her evidence then, is calculated to increase the demands against the estate of the deceased husband, by showing that Richmond was security for him on this bond, and not a joint principal Obligor merely. Her testimony then, is against b¿er own interest, for by it she increases the liabilities and incumbrances of the estate of which she is entitled to part as widow of the decedent. Her testimony is against her interest and consequently not liable to the objection made to it by the defendant. The court, therefore, committed no error in admitting her evidence for the plaintiff, and her testimony warranted the court in giving the first instruction asked for plaintiff, and completely overthrows the force of the second point relied on by plaintiff in error, viz: the authority given by Richmond to execute the bond. We are of opinion that the Circuit Court committed no error in giving the instructions, nor in admitting the evidence of the witnesses, that the case was fairly submitted to the jury, and we find no sufficient reason to interfere with the judgment below.(a) It is therefore affirmed.

(a) Grabs et al. v. O’Fallon, 4 Mo. R. 507, and note. See Stein v. Weidman, 20 Mo. R. 17.